


Exhibit 10.2
TRANSITIONAL SERVICES AGREEMENT
This Transitional Services Agreement (this "Agreement"), dated as of February 6,
2013, by and between PFIZER INC., a Delaware corporation ("Pfizer") and Zoetis
Inc., a Delaware corporation (the "Company") (each, a "Party" and collectively,
the "Parties").
RECITALS
WHEREAS, pursuant to that certain Global Separation Agreement by and between
Pfizer and the Company, dated on or about the date hereof (the “Separation
Agreement”), Local Separation Agreements and the other Ancillary Agreements,
Pfizer has transferred the Animal Health Business (as defined in the Separation
Agreement) to the Company and the Company will cease to be a wholly owned
subsidiary of Pfizer, as more fully described therein and in the other Ancillary
Agreements;
WHEREAS, in order to provide for an orderly transition under the Separation
Agreement, Pfizer and the Company have agreed to enter into this Agreement,
pursuant to which Pfizer will continue to provide, or cause its Affiliates to
continue to provide, certain services to the Company Group.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
signatories covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth for such terms in the Separation
Agreement. The following terms used herein have the following meanings:
“Breaching Party” shall have the meaning set forth in Section 4.2(c).
“Costs” means Internal Costs and Third Party Costs, collectively.
“Effective Date” shall have the meaning set forth for such term in the
Separation Agreement.
“EU VAT Directive” shall mean Council Directive 2006/112/EC.
“Excluded Services” shall have the meaning set forth in Section 2.1.
“Exit Plan” shall have the meaning set forth in Section 2.8.
“Information System Addition” shall have the meaning set forth in
Section 2.3(b).
“Internal Costs” means all FTE (full time equivalent) rates for employees of
Pfizer or its Affiliates in the provision of the Services, together with
overhead costs and other relevant indirect internal costs attributable to the
performance of the Services, collectively.
“Monthly Service Fee” shall have the meaning set forth in Section 5.1(a).
“Non-Breaching Party” shall have the meaning set forth in Section 4.2(c).
“Pfizer Managed Control or Process” shall have the meaning set forth in
Section 2.11.
“Proceeding” shall have the meaning set forth in Section 9.1.
“Service Change” shall have the meaning set forth in Section 2.5(b).
"Service Commencement Date" means January 1, 2013 in the United States and
December 1, 2012 outside of the United States.
“Service Exit Costs” means any Costs reasonably incurred by Pfizer or its
Affiliates in planning and executing the migration of Services to the Company or
a third party service provider, including joint migration planning, data
extraction, final data migration, and de-commissioning or removal of any
Information System Addition.

1

--------------------------------------------------------------------------------




“Service Fee” shall have the meaning set forth in Section 5.1(a).
“Service Functional Lead” shall have the meaning set forth in Section 2.4.
“Service Noncompliance” shall mean Pfizer’s failure to provide the Services in
the manner set forth in Section 2.2(a) after receipt of written notice from the
Company specifying the details of such noncompliance and Pfizer’s failure to
cure such noncompliance as soon as reasonably practicable but not later than
fifteen (15) Business Days after Pfizer’s receipt of such notice; provided, that
notwithstanding the foregoing, a Service Noncompliance shall not be deemed to
occur if and to the extent Pfizer is not able to provide the Services as a
result of (i) acts, omissions or contingencies not under its control or (ii) the
Company’s breach of this Agreement.
“Services” shall have the meaning set forth in Section 2.1.
“Set-Up Costs” means any Costs incurred by Pfizer or its Affiliates after the
date hereof in connection with preparation activities reasonably required to
make the Services available to the Company.
“Term” shall have the meaning set forth in Section 4.1.
“Third-Party Costs” means all payments to Third Parties, other Third-Party costs
or fees, and any other out-of-pocket expenses reasonably determined to be
attributable to the provision of the Services.
“TSA Executive” shall have the meaning set forth in Section 2.4.
“TSA Manager” shall have the meaning set forth in Section 2.4.
“VAT” shall mean, in relation to any jurisdiction within the European Union, the
value added tax provided for in the EU VAT Directive and charged under the
provisions of any national legislation implementing that directive or Directive
77/388/EEC together with legislation supplemental thereto and, in relation to
any other jurisdiction, the equivalent Tax (if any) in that jurisdiction.
SECTION 1.2 Other Definitional Provisions; Interpretation. Words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other genders as the context requires. The terms
“hereof”, “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the schedules, exhibits and appendices hereto) and not to any particular
provision of this Agreement. Article, Section, Exhibit, Schedule and Appendix
references are to the Articles, Sections, Exhibits, Schedules and Appendices to
this Agreement unless otherwise specified. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation”, unless the context otherwise requires or unless otherwise
specified.
ARTICLE II
SERVICES; STANDARD OF PERFORMANCE
SECTION 2.1 Services. Subject to the terms and conditions of this Agreement,
Pfizer agrees to perform for and provide to the Company and the applicable
members of the Company Group the services identified in Exhibit A hereto, as
such Exhibit A may be from time to time supplemented or modified in accordance
with the provisions of this Agreement (the “Services”). It is understood that
the Services do not include, and Pfizer will not be obligated hereunder to
perform or provide to the Company or any members of the Company Group, any
services not expressly set forth in Exhibit A hereto (the “Excluded Services”).
The provision to the Company or any member of the Company Group of the Excluded
Services shall be discontinued on the Effective Date.
SECTION 2.2 Standard and Manner of Performance.
(a) Pfizer shall provide the Services with reasonable skill and care.
Notwithstanding the foregoing and without limiting any other provision of this
Agreement (including any schedule, exhibit or appendix hereto) unless otherwise
agreed by the Parties in writing, the standard of care for provision of Services
shall be no less than the level of skill and care as is currently being provided
to the Animal Health Business and has been provided in the twelve (12) months
preceding the Effective Date.
(b) Pfizer shall have the right to perform its obligations under this Agreement
through one or more of its Affiliates, and each of the foregoing may hire third
party service providers, subcontractors and consultants to perform any of
Pfizer’s obligations hereunder, including to provide all or part of any Service
hereunder; provided, however, that Pfizer shall in all cases retain
responsibility for the provision to the Company Group of the Services in
accordance with this Agreement.

2

--------------------------------------------------------------------------------




(c) As between the Parties, except as otherwise agreed by the Parties in
writing, Pfizer shall have sole discretion and authority with respect to
designating, employing, assigning, compensating and discharging personnel and
third party service providers in connection with performance of the Services.
All such personnel and third party service providers so assigned to perform the
Services shall be appropriately skilled and qualified to do so as reasonably
determined by Pfizer.
(d) Notwithstanding anything to the contrary herein, no member of the Pfizer
Group shall be required to expand or modify any facilities, incur any capital
expenditures, acquire any additional equipment or software or retain any
specific personnel or third party service providers in connection with its
obligation to provide Services hereunder.
SECTION 2.3 Protection of Pfizer Information Systems.
(a) In providing information technology Services to the Company Group, Pfizer
shall have the right to implement reasonable processes under which there will be
no greater threat to Pfizer’s information technology operating environment than
would exist in the absence of the provision of such Services.
(b) If, in connection with the provision of any Services under this Agreement,
Pfizer implements any information technology connections, firewalls or the like
(“Information System Additions”) specifically in connection with the provision
of such Services and that would not have otherwise been implemented in the
absence of the provision of the Services, the costs of implementing such
measures shall be borne by the Company, unless specifically provided otherwise
in a schedule, exhibit or appendix hereto or otherwise agreed to in writing by
Pfizer.
SECTION 2.4 Service Functional Leads and TSA Manager. Each Party shall designate
individuals to be the primary representatives for such Party with respect to
each of the functional areas of the Services (e.g., information technology,
etc.) (each, a Service Functional Lead”). Each Party shall also designate one
individual to be the primary liaison between the Parties for the provision of
and the transfer of responsibility for the Services (each, a “TSA Manager”). A
Party may replace any of its Service Functional Leads or its TSA Manager at any
time upon written notice to the other Party. The Parties agree that any issues
arising under this Agreement in relation to a particular Service will be raised
first between the Service Functional Leads responsible for the functional area
of the relevant Service before being referred to the TSA Manager. All of the
Service Functional Leads, under the direction of the TSA Managers, shall meet
regularly in person, telephonically, or as they otherwise agree at regular
intervals agreed by the TSA Managers during the Term, to discuss any issues
arising under this Agreement that have not been resolved by the Service
Functional Leads and the need for any modifications or additions to this
Agreement. Each Party shall designate a senior executive to supervise the
activity of the relevant TSA Managers (the “TSA Executive”). The TSA Executives
shall meet at least quarterly during the Term in person, telephonically or as
they otherwise agree to review delivery of Services and assess requests for
modifications or additions to the Services, resolve disputes (in accordance with
Section 9.1) and perform such other activities as the TSA Executives may agree.
SECTION 2.5 Service Changes.
(a) Pfizer shall be required to provide the Services only for the benefit of the
members of the Company Group, only to the same scope, and only for the same
volume of Services (plus any organic internal growth in such volume that is
reasonably expected as of the Effective Date), and only to the same locations,
that such Services were provided by Pfizer to the Animal Health Business in the
ordinary course as of the Effective Date. If the Company desires to have any
Service provided to any member of the Company Group increased in scope or volume
in a material way beyond the manner in which such Service is provided by Pfizer
to the Animal Health Business in the ordinary course as of the Effective Date
(plus any such reasonably expected organic internal growth in volume), the
Company shall provide a written request to Pfizer for such increase in scope or
volume of the Services, and Pfizer shall only be required to provide such
increase in scope or volume of the Services if (i) such increase arises from
organic internal growth (as opposed to mergers, acquisitions, consolidations or
reorganizations), (ii) in Pfizer's sole judgment, Pfizer considers it
commercially reasonable and the provision of such increase in scope or volume
does not materially adversely affect any of Pfizer's other obligations and
commitments and would not require Pfizer to provide any Services that it cannot
provide using its then-current ordinary course resources and capabilities and
(iii) all Costs incurred in providing such increased scope or volume of Services
shall be borne by the Company. Except in connection with relocations expressly
contemplated in connection with the Transactions, if the Company desires to
change the location to which any Service is provided to any member of the
Company Group from the location to which such Service was provided by Pfizer to
the Animal Health Business in the ordinary course as of the Effective Date, the
Company shall provide a written request to Pfizer for such change of locations,
and Pfizer shall only be required to provide the applicable Service to the new
location if in Pfizer's sole judgment, the change in location does not
materially adversely affect Pfizer's ability to provide the applicable Service.
All Costs incurred in changing the location of any Service shall be borne by the
Company.
(b) To the extent that either Party desires a change to the term and/or scope of
a Service (a “Service Change”) and such proposed Service Change is not governed
by the foregoing Section 2.5(a), such Party may submit such proposed Service
Change in writing to the TSA Manager of the other Party. Any Service Change may
only be implemented upon the mutual

3

--------------------------------------------------------------------------------




written consent of both Parties (including, if applicable, an agreement in
writing by both Parties of the increase or decrease in costs for such Service
Change).
SECTION 2.6 Changes to the Manner of Performance. Pfizer may make changes from
time to time in the manner of performing the Services if Pfizer is making
similar changes in performing services for itself and/or its Affiliates;
provided that Pfizer (a) may not terminate any Service, except pursuant to
Article IV, and (b) will provide the Company with at least ninety (90) days’
prior written notice of any such changes that are material to the Company’s
operation of its business. Except as provided in subsection (a) of the preceding
sentence, nothing in this Agreement shall require Pfizer to provide Services at
a level that is greater than the level at which Pfizer is then providing
comparable services to itself and/or its Affiliates; provided, however, that if
Pfizer ceases to provide such a comparable service to itself and/or its
Affiliates, then Pfizer shall continue to provide such Services to the Company
at the same level at which such Services are then being provided to the Company.
SECTION 2.7 Third Party Terms and Conditions; Consents. The Company hereby
acknowledges and agrees that the Services provided by Pfizer through third party
service providers, subcontractors or consultants, or using third party assets,
including Intellectual Property, are subject to the terms and conditions of any
applicable agreements with such third parties. Additionally, all members of the
Company Group shall cooperate with and assist Pfizer in obtaining any consent,
authorization, order or approval of, or any exemption by, any third party
required to be obtained or made by Pfizer (or its Affiliates or third party
service providers or subcontractors) for the performance of Pfizer’s obligations
under this Agreement; provided that neither Party shall be obligated to incur
any cost to obtain any such consent, authorization, order, approval or
exemption, except that if any monies must be expended to pay for a consent,
authorization, order, approval or exemption, or for the assignment of or for the
purchase of any Intellectual Property or other assets to provide the Services to
the Company Group, such costs shall be borne by the Company. If Pfizer is unable
to obtain any required consents, authorizations, orders, approvals or
exemptions, the Parties shall use commercially reasonable efforts to
(a) negotiate in good faith reasonable modifications of the Services such that
such consents, authorizations, orders, approvals or exemptions are not required
and (b) implement such modifications. Pfizer will not be in breach of this
Agreement as a result of any non-performance of, or other effect upon, any
applicable Services as a result of any failure to obtain any such consent, so
long as it has otherwise complied with this Section 2.7. For the avoidance of
doubt, if any consent, authorization, order, approval or exemption is required
to be obtained or made with respect to any third party relationship for the
receipt of Services, the Company shall be solely responsible for obtaining any
such consent, authorization, order, approval or exemption, at its sole cost and
expense.
SECTION 2.8 Transitional Nature of Services; Exit Plan and Assistance. The
Parties hereto acknowledge the transitional nature of the Services. Accordingly,
as promptly as practicable following the execution of this Agreement, the
Company agrees to use reasonable best efforts to make a transition of each
Service to its own internal organization or to obtain alternate third party
sources to provide the Services. In connection therewith, the Company shall
comply with all provisions of the detailed written exit plan which sets forth
how all members of the Company Group will transition from each of the Services
provided hereunder in a timely and efficient manner without material risk or
disruption to either the Company or to Pfizer and no later than the date for
such Services specified on Exhibit A (the "Exit Plan"). The Exit Plan for each
Service shall be prepared by the Company and provided to Pfizer no later than:
(i) March 1, 2013, for Services with a Service Period of six (6) months or less;
(ii) May 1, 2013, for Services with a Service Period of between seven to twelve
(7-12) months; and (iii) June 1, 2013, for Services with a Service Period of
more than twelve (12) months. Each Exit Plan shall be subject to Pfizer's
written consent, which shall not be unreasonably withheld or delayed. Pfizer
shall, at the Company's cost, provide the Company with assistance reasonably
necessary to transition the Services to the Company in accordance with the Exit
Plan; provided that Pfizer shall only be obligated to provide such assistance
that is set forth in the Exit Plan. The specific services and timing in
connection with such Pfizer assistance shall be as mutually agreed to by the
Parties. Any Costs incurred by Pfizer in connection with providing such
assistance shall be a Service Exit Cost and shall be paid by the Company in
accordance with Section 5.1(a). For clarity, notwithstanding the foregoing,
Pfizer shall not be obligated to provide any services that either (a) Pfizer
cannot provide using its then-current ordinary course resources and
capabilities, giving due consideration to other obligations or (b) the Company
is reasonably able to provide to itself or that are reasonably obtainable from
third party service providers. The foregoing assistance is deemed a "Service"
for purposes of this Agreement.
SECTION 2.9 Cooperation.
(a) The Company agrees that it shall timely provide to the Pfizer Group, at no
cost to Pfizer, access to such personnel, facilities, assets and information,
books and records of the Company Group, and provide timely decisions, approvals
and acceptances, in each case as may be reasonably necessary to enable Pfizer to
perform its obligations under this Agreement in a timely and efficient manner.
(b) Without limiting the foregoing in this Section 2.9, each Party shall use
commercially reasonable efforts to cooperate with the other Party in all matters
relating to the provision and receipt of the Services and to minimize the
expense, distraction and disturbance to each Party, and shall perform all
obligations hereunder timely and in good faith and in accordance with

4

--------------------------------------------------------------------------------




principles of fair dealing. Such cooperation shall include (i) the execution and
delivery of such further instruments or documents as may be reasonably requested
by the other Party to enable the full performance of each Party’s obligations
hereunder and (ii) notification of the other Party in advance of any changes to
a Party’s operating environment or personnel, and working with the other Party
to minimize the effect of such changes.
SECTION 2.10 Compliance.
(a) The Services provided hereunder may be provided to all members of the
Company Group and the receipt of the Services may involve the Company Group's
third party service providers, subcontractors and consultants. The Company shall
be responsible for its Affiliates', and its and their third party service
providers', subcontractors' and consultants', compliance with the terms and
conditions of this Agreement.
(b)The Company acknowledges and agrees that Pfizer shall not, and may refuse to,
provide any Service to the extent that the provision of such Service would
require any member of the Pfizer Group, or any of its directors, officers,
employees, agents or Subsidiaries, to violate (i) any applicable Laws (including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010) or (ii)
any Pfizer policies and/or procedures. Pfizer and the Company shall at all times
comply with all applicable Laws in connection with the Services.
(c) Unless otherwise agreed by the Parties in writing, the Company shall and
shall cause each member of the Company Group receiving Services hereunder to
follow the policies, procedures and practices with respect to the Services
followed by Pfizer, including those in effect immediately prior to the Effective
Date and any changes to such policies, procedures and practices required due to
changes in applicable Law (or changes in the interpretation or enforcement of
applicable Law) or due to the Transactions following the Effective Date. Without
limiting the foregoing, the Company shall and shall cause each member of the
Company Group receiving Services hereunder to continue to follow Pfizer
Corporate Policy 202 (Anti-Bribery and Anti-Corruption), Pfizer Corporate
Procedure 215 (International Anti-Bribery and Anti-Corruption) and any local
implementing Standard Operating Procedures (“SOPs”) with respect to the
Services. Where the Company or any member of the Company Group lacks access to
specific Pfizer systems or resources identified in Pfizer Corporate Procedure
215 or implementing SOPs, the Company shall make reasonable efforts to create
and maintain substitute systems or resources. Without limiting the foregoing, in
connection with Services related to reimbursement of personnel time or expenses,
the Company agrees that it shall audit and monitor such reimbursements for
improper activity. Without limiting the foregoing, the Company shall comply with
all Pfizer policies, procedures and regulations relating to continuity of
business, computer and network security measures and data encryption, including
any security requirements reasonably requested by Pfizer. The Company shall
comply with and shall cause each member of the Company Group to comply at all
times with all applicable Laws in connection with the Services and the operation
of the AH Business from and after the Effective Date. Any Costs associated with
any Compliance-related audit of the Company or any member of the Company Group
shall be borne by the Company.
(d) During the Term, the Company shall not incorporate in any database to which
the Company is provided with access hereunder any data or other information
regarding any compounds that are owned by, or otherwise subject to the rights
of, any Third Party.
(e) Prior to the Distribution, if effected, the Parties shall discuss in good
faith, any amendments or modifications of this Section 2.10 reasonably requested
by either the Company or Pfizer in light of the Services then being performed
and the relevant compliance policies and procedures adopted and implemented by
the Company.
SECTION 2.11 Internal Audits of Pfizer Managed Controls and Processes.
The Parties acknowledge and agree that Pfizer will, in the ordinary course of
its business, conduct audits and testing of certain controls, processes and
procedures that relate to the Services provided to the Company under this
Agreement (a "Pfizer Managed Control or Process"). Pfizer agrees that as soon as
reasonably practicable following the completion of such audit and testing,
Pfizer will provide the Company with reasonable access to the audit or controls
testing documentation for any such Pfizer Managed Control or Process that is
material to the Company's business. Notwithstanding the foregoing, Pfizer's
responsibility shall be limited to providing reasonable access to audit or
controls testing documentation it creates in the ordinary course of its business
and Pfizer shall have no responsibility to conduct any particular audit or
testing, create any specific documentation or to provide any interpretation of
testing results, determination of the level of any potential deficiencies, risk
assessments or materiality determinations (and, for clarity, the use of any such
information provided by Pfizer is solely the Company's responsibility, without
limiting the last sentence of this Section 2.11). To the extent required by the
Company in connection with its auditing requirements, the Company shall have the
right to perform or have Pfizer perform, in each case at Pfizer's option and
upon reasonable written notice, an audit and testing of any Pfizer Managed
Control or Process. If Pfizer agrees that the Company may perform such audit and
testing then, upon reasonable written notice to Pfizer, Pfizer shall permit the
Company representatives access during reasonable business hours and such audit
may include reasonable testing procedures to cover key Financial and IT Controls
within Pfizer

5

--------------------------------------------------------------------------------




Managed Controls or Processes, provided that, if any such audit or testing could
provide or result in the Company having access to any sensitive Confidential
Information of Pfizer (including tax and transfer pricing information), Pfizer
may request that the Company appoint an independent third party audit firm
reasonably acceptable to Pfizer to conduct such audit and testing. All Costs of
any such audits, including the Costs of a third party audit firm, shall be borne
by the Company. Within thirty (30) days of completing such audit, the Company
shall submit a report to Pfizer with its findings. Any information obtained or
observed by the Company during an audit shall be subject to the confidentiality
obligations set forth in Section 6.09 and 6.10 of the Separation Agreement. For
clarity, unless the remediation or modification is necessitated by a change or
discontinuation in service or other action by Pfizer, Pfizer shall have no
responsibility to conduct any remediation or modification of any Pfizer Managed
Control or Process unless otherwise agreed to by Pfizer in advance in writing in
each instance, and, if any such remediation or modification (to the extent so
agreed by Pfizer) is primarily for the benefit of the Company, the Company shall
reimburse any Costs incurred by Pfizer or its Affiliates in connection
therewith.
SECTION 2.12 Transition Employees
(a) With respect to each individual identified on Schedule 12 to Exhibit A (each
a "Transition Employee"), subject to the terms and conditions hereof, Pfizer
shall continue to employ such individual for his or her usual and customary
function in connection with the applicable Service during the applicable Service
Period until such individual becomes an employee of the Company or otherwise
ceases to be an employee of Pfizer (the "Employee Transition Term"). The Company
shall offer to continue such employment as of the day immediately following the
expiration of the Employee Transition Term to each Transition Employee. All
Costs associated with the Transition Employees shall be borne by the Company and
reimbursed by the Company to Pfizer in accordance with Section 5.1(a), Section
6.1, and Section 6.2.
(b) All Transition Employees shall, and the Company shall ensure that all
Transition Employees do, comply with (i) all of policies and practices of and
contractual obligations to Pfizer or its Affiliates, if any, applicable to such
Transition Employee, and (ii) all terms and conditions of employment applicable
to such Transition Employee.
ARTICLE III
CONFIDENTIALITY
SECTION 3.1 Confidentiality. Subject to Section 10.1(c), the confidentiality
obligations of the Parties and each member of their respective Groups hereunder
shall be governed, mutatis mutandis, by Section 6.09 and Section 6.10 of the
Separation Agreement.
ARTICLE IV
TERM; TERMINATION
SECTION 4.1 Term. The Parties agree that, except as otherwise provided in this
Agreement, all Services commenced on the Service Commencement Date shall
terminate at the expiration of the “Service Period” set forth in Exhibit A with
respect to such Service, unless earlier terminated pursuant to Section 4.2 (the
"Term"). This Agreement shall expire upon the expiration or termination of the
last Service to expire or be terminated.
SECTION 4.2 Termination.
(a) Any Service may be terminated, in whole or in part, by either Party by
obtaining the written agreement of the other Party.
(b) The Company may terminate, in whole only, the provision of any Service by
notifying Pfizer in writing at least ninety (90) days (or any longer period that
may be set forth in Exhibit A with respect to a given Service) in advance of
such termination; provided, however, that, except as specifically provided
otherwise in a schedule, exhibit or appendix hereto, no such notice may be given
until the sixtieth (60th) day following the Effective Date. For clarity, partial
reduction in the provision of any Service may only be made with the prior
written consent of Pfizer pursuant to Section 4.2(a).
(c) Either Party (the “Non-Breaching Party”) may terminate this Agreement at any
time upon prior written notice to the other Party (the “Breaching Party”) if the
Breaching Party has failed (other than pursuant to Section 10.8) to perform any
of its material obligations under this Agreement, and such failure shall have
continued without cure for a period of thirty (30) days (or with respect to any
failure by the Company to make any payment as provided for under this Agreement
five (5) days) after receipt by the Breaching Party of a written notice of such
failure from the Non-Breaching Party seeking to terminate this

6

--------------------------------------------------------------------------------




Agreement. For the avoidance of doubt, the Company’s obligations under
Section 2.10 shall be deemed to be material obligations under this Agreement.
SECTION 4.3 Effect of Expiration and Termination; Accrued Rights; Survival.
(a) Expiration and termination of this Agreement, in part or in its entirety,
shall not extinguish any rights or obligations that have accrued to the benefit
of either Party prior to such expiration or termination (as applicable),
including any rights of Pfizer to receive payment under Section 5.1 hereof.
(b) The following provisions of this Agreement, together with all other
provisions of this Agreement that expressly specify that they survive, shall
survive expiration and termination of this Agreement, in part or in its
entirety: Article III, Article VIII, Article IX and Article X, and Sections 4.3,
5.2, and 7.1. For the avoidance of doubt, Pfizer shall be under no obligation to
provide any technical support for any migrated data, systems or applications
following the termination date of any Service in respect thereof except to the
extent that the need for technical support is a direct result of Pfizer’s breach
of this Agreement.
ARTICLE V
COMPENSATION
SECTION 5.1 Compensation
(a) The Company shall pay to Pfizer in accordance with the terms of this
Agreement: (i) the Set-Up Costs, (ii) the Service Exit Costs, and (iii)
beginning on the Service Commencement Date, a monthly fee for each Service
provided to the Company and its Affiliates hereunder in accordance with the
charges for such Service set forth in Exhibit A (the "Monthly Service Fees", and
together with the Set-Up Costs, Service Exit Costs, the "Service Fees"). To the
extent that any Third-Party Costs are not reflected in Pfizer's calculation of
the Service Fee under this Section 5.1(a), such Third-Party Costs shall be in
addition to the Service Fee. For clarity, all Third-Party Costs will be passed
through to the Company at Pfizer's or its Affiliates' cost without markup in
accordance with this Article V.
(b) Pursuant to Section 5.1(a), it is the intent of the Parties that, for the
first two years during which Pfizer provides the Services to the Company under
this Agreement, the Service Fees set forth in Exhibit A reasonably approximate
the Costs of providing the Services, including the cost of employee wages and
compensation, without any intent to cause Pfizer to receive profit or incur
loss. For each Service that Pfizer continues to provide to the Company beyond
such two-year period, Pfizer may also introduce into the relevant Monthly
Service Fee a mark-up on Internal Costs of seven percent (7%), which percentage
shall remain in effect unless and until amended upon the mutual written consent
of the Parties. If at any time Pfizer believes that the Monthly Service Fee
contemplated by a specific Service in Exhibit A is materially insufficient to
compensate it for the Cost of providing the Services it is obligated to provide
hereunder, or the Company believes that the Monthly Service Fee contemplated by
a specific Service in Exhibit A materially overcompensates Pfizer for such
Services (taking into account, after the first two years during which Pfizer
provides the Services to the Company under this Agreement, the seven percent
(7%) mark-up on Internal Costs), such Party shall notify the other Party as soon
as possible, and the Parties hereto will commence good-faith negotiations toward
an agreement in writing as to the appropriate course of action with respect to
pricing of such Services for future periods. Without limitation of the
foregoing, the Parties acknowledge and agree that additional employee hiring or
retention costs not reflected in Exhibit A may be reasonably incurred by Pfizer
to hire or retain necessary employees to provide Services, which costs shall be
for the account of the Company and shall be reimbursed by the Company to Pfizer
in accordance with Section 5.1(a), Section 6.1, and Section 6.2, and shall be
subject to prior written approval of the Company if they exceed $50,000
individually or $250,000 in the aggregate.
(c) Unless otherwise agreed by the Parties in writing, if following the second
anniversary of the Effective Date, the Company requests that the Term of a
Service be extended for three (3) months or more, or the Company fails to exit a
Service upon the expiration of the Term of such Service, then all Service Fees
payable on or after the original termination date of, and with respect to, such
Service, shall be subject to a ten percent (10%) surcharge for six (6) months
and a fifteen percent (15%) surcharge thereafter. For the avoidance of doubt,
such surcharge shall also be applied to any mark-up on Internal Costs pursuant
to Section 5.1(b). This Section 5.1(c) shall not be construed to create any
obligation on Pfizer to provide any Service beyond the Term of such Service set
forth on Exhibit A.
SECTION 5.2 Taxes.
(a) Service Fees set forth on Exhibit A are exclusive of any VAT chargeable with
respect to the supply of the Services to the Company or a member of the Company
Group under this Agreement, and VAT, as appropriate, shall be added to the
amount invoiced pursuant to this Agreement. In the event of any amendment to VAT
legislation or for any other reason the sums invoiced without VAT in accordance
with this Agreement become or are subject to VAT, then the applicable invoices
shall be

7

--------------------------------------------------------------------------------




deemed to be exclusive of VAT (if any) and the Company or the member of the
Company Group receiving such invoices shall, in addition to the sums payable,
pay Pfizer, or its invoicing Affiliate, on receipt of a valid VAT invoice, the
full amount of VAT chargeable thereon.
(b) The Company or the applicable member of the Company Group shall be
responsible for all goods and services, value added, sales, use, gross receipts,
business, consumption and other similar taxes, levies and charges (other than
income taxes) imposed by applicable taxing authorities attributable to the
supply of Services to the Company Group or any payment hereunder, whether or not
such taxes, levies or charges are shown on any invoices. If Pfizer or its
applicable Affiliate is required to pay any part of such taxes, levies or
charges, the Company shall, or shall cause the applicable member of the Company
Group to, reimburse Pfizer or its applicable Affiliate for such taxes, levies
and charges.
(c) In the event that applicable Law requires that an amount in respect of any
taxes, levies or charges be withheld from any payment by the Company (or the
applicable member of the Company Group) to Pfizer (or its applicable Affiliate)
under this Agreement the amount payable to Pfizer (or its applicable Affiliate)
shall be increased as necessary so that, after the Company (or the applicable
member of the Company Group) has withheld amounts required by applicable Law,
Pfizer (or its applicable Affiliate) receives an amount equal to the amount it
would have received had no such withholding been required, and the Company (or
the applicable member of the Company Group) shall withhold such taxes, levies or
charges and pay such withheld amounts over to the applicable taxing authority in
accordance with the requirements of the applicable Law and provide Pfizer (or
its applicable Affiliate) with a receipt confirming such payment. Pfizer shall
reasonably cooperate with the Company to determine whether any such deduction or
withholding applies to the Services, and if so, shall further reasonably
cooperate to minimize applicable withholding taxes.
(d) Each Party shall, and shall use commercially reasonable efforts to cause all
members of its respective Group to, cooperate and reach mutual agreement with
the other Party in all matters relating to (i) identification of the
jurisdiction(s) in which each Service provided under this Agreement is performed
or received, (ii) any allocation required by applicable Law between the site of
performance and the site of receipt with respect to each such Service and
(iii) timely notifying the other Party with respect to any changes to such
jurisdiction(s) with respect to each such Service. Further, Pfizer and the
Company will reasonably cooperate with one another to reduce any applicable
withholding Tax to the extent allowed under applicable Law.
(e) Cross-border Services to be performed hereunder may fall within Article 44
of the EU VAT Directive or the relevant equivalent national provision or any
similar provision applying outside the European Union, such that the Company (or
the applicable member of the Company Group), and not Pfizer nor its applicable
Affiliate, is obliged to account for VAT chargeable in relation to the Services.
In such case, the Company hereby agrees that with respect to each applicable
jurisdiction, the Company will itself, or will cause the applicable member of
the Company Group to, account for VAT in its own jurisdiction on the performance
of such cross-border Services made to it hereunder and that Pfizer will (to the
extent legally possible), or will cause its applicable Affiliate to (to the
extent legally possible), issue invoices without local VAT. The Company agrees
that with respect to each such jurisdiction, the Company will, or will cause the
applicable member of the Company Group to, provide on request to Pfizer or the
invoicing Affiliate of Pfizer, a valid VAT registration number and certificate
(or equivalent documentation) in the jurisdiction with respect to the receipt of
such cross-border Services.
ARTICLE VI
PAYMENT TERMS
SECTION 6.1 Invoicing. Unless otherwise specified in Exhibit A, Pfizer shall
invoice the Company for the Service Fee for each of the Services performed, and
if applicable any Third-Party Costs incurred by Pfizer or its Affiliates in
connection therewith and not included in the Service Fee, hereunder in each of
the relevant countries on a monthly basis at the end of each month. Any Set-Up
Costs and Service Exit Costs shall be invoiced by Pfizer as soon as reasonably
practicable after the relevant Costs have been incurred. The Company shall pay
Pfizer, through its local Affiliates, all amounts as may be due hereunder,
within sixty (60) days from the date of invoice in the currency of the country
in which the Service is provided. All such invoices shall be delivered to the
Company's local Affiliate or as the Company shall later designate to Pfizer. Any
correspondence concerning such invoices shall be made to Pfizer at 235 East 42nd
Street, New York, New York 10017, Attention: Ian Hamilton, or as Pfizer shall
later designate to the Company.
SECTION 6.2 Interest. Pfizer reserves the right to charge interest on any amount
that has been due from the Company for more than sixty (60) days, at an annual
interest rate of five percent (5%), accruing from the date payment was due
through the date of actual payment.

8

--------------------------------------------------------------------------------




ARTICLE VII
INTELLECTUAL PROPERTY AND DATA
SECTION 7.1 Ownership of Intellectual Property and Data.
(a) Pfizer shall be the sole and exclusive owner of all Intellectual Property
that it or any member of the Pfizer Group, or any of its or their third party
service providers, subcontractors and consultants, creates under this Agreement,
including any modifications to its systems and software, and any Intellectual
Property created in performance of the Services (except as expressly provided in
Section 7.1(b)). The Company shall be the sole and exclusive owner of all
Intellectual Property it creates under this Agreement.
(b) All data collected or created pursuant to a Service and on behalf of the
Company shall be owned by the Company, except that Pfizer shall own technical
data generated or created in providing the Services that relate to the operation
of Pfizer’s business infrastructure.
(c) To the extent that any right, title or interest in or to any Intellectual
Property or data vests in a member of a Group, by operation of law or otherwise,
in a manner contrary to the agreed upon ownership as set forth in this
Agreement, either Pfizer or the Company, as applicable, shall, and hereby does,
on behalf of itself and such member of its Group, perpetually and irrevocably
assign to the other Party or a member of such Party’s Group any and all such
right, title and interest throughout the world in and to such Intellectual
Property and data, free and clear of all liens and encumbrances, without the
need for any further action by any Group. Except as set forth in Section 7.1(a)
and Section 7.1(b), Pfizer, on the one hand, and the Company, on the other hand,
retains all right, title and interest in and to their respective Intellectual
Property and data, and no other license or other right, express or implied, is
granted to any member of either Group to the other Group’s intellectual property
or data under this Agreement.
SECTION 7.2 License Grants.
(a) Pfizer hereby grants to the Company Group a non-exclusive,
non-sublicensable, non-transferable, limited license to use during the Term the
Intellectual Property provided by Pfizer to the Company Group under this
Agreement, solely to the extent required to receive the Services.
(b) The Company hereby grants to the Pfizer Group a non-exclusive,
non-sublicensable, non-transferable, limited license to use during the Term the
Intellectual Property provided to the Pfizer Group by the Company under this
Agreement, solely to the extent required to provide the Services.
ARTICLE VIII
LIMITATIONS OF LIABILITY; THIRD PARTY CLAIMS
SECTION 8.1 Limitations of Liability.
(a) Limitation of Liability for Service Noncompliance. Except with respect to
Pfizer’s gross negligence or willful misconduct, Pfizer’s maximum liability to,
and the sole remedy of, the Company under or in connection with this Agreement
(including any breach hereof) shall be the greater of (i) a refund of the fees
paid for the particular Service, (ii) the Company’s incremental cost of
performing the Service itself or (iii) the Company’s incremental cost of
obtaining the Service from a third party; provided that, in each case, the
Company shall exercise its reasonable best efforts under the circumstances to
minimize the cost of any such alternatives to the Services by selecting the most
cost-effective alternatives which provide the functional equivalent of the
Services replaced. The Company agrees that the receipt by any member of the
Company Group of Services shall be an unqualified acceptance of, and a waiver
by, the Company Group of their rights to assert any claim with respect to
Service Noncompliance unless the Company gives written notice of the Service
Noncompliance to Pfizer within the later of (i) thirty (30) days after the date
on which the Company became, or should have become, aware of the facts, events,
occurrences or circumstances underlying such claim or (ii) sixty (60) days after
receipt of the Service by such member of the Company Group; provided that, in no
event shall the Company be entitled to give notice of a Service Noncompliance
more than twelve (12) months after receipt of the Service by any member of the
Company Group.
(b) General Limitation of Liability. Notwithstanding anything to the contrary
contained herein, in no event shall Pfizer’s liability under or in connection
with this Agreement or the Services in the aggregate exceed the amount of fees
paid by the Company to Pfizer under Section 5.1 hereof.
(c) Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, AND EXCEPT AS PROVIDED BELOW, IN NO EVENT WILL EITHER PARTY OR ANY
PERSON IN ITS

9

--------------------------------------------------------------------------------




RESPECTIVE GROUP BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNITEE,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES
ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN
INDEMNITEE IS REQUIRED TO PAY ANY DAMAGES, INCLUDING SPECIAL, INCIDENTAL,
INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS, TO A
PERSON WHO IS NOT IN EITHER GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH
DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT TO THE LIMITATION
SET FORTH IN THIS Section 8.1(c).
(d) Disclaimer of Representations and Warranties. Each of Pfizer (on behalf of
itself and each MEMBER OF the Pfizer Group) and the Company (on behalf of itself
and each MEMBER OF the Company Group) understands and agrees that, except as
expressly set forth herein or in THE SEPARATION AGREEMENT OR in any OTHER
Ancillary Agreement, NEITHER PARTY MAKES ANY EXPRESS REPRESENTATIONS OR
WARRANTIES, AND NO REPRESENTATION OR WARRANTY SHALL BE IMPLIED UNDER THIS
AGREEMENT OR AT LAW, WITH RESPECT TO THIS AGREEMENT, THE SERVICES TO BE PROVIDED
UNDER THIS AGREEMENT OR OTHERWISE, INCLUDING warranties of habitability,
merchantability, fitness for any particular purpose, NON-INFRINGEMENT, VALIDITY
AND ENFORCEABILITY, and all other warranties arising under the Uniform
Commercial Code (or similar foreign laws).
SECTION 8.2 Mutual Releases; Indemnification. For the avoidance of doubt and
subject to the provisions set forth in Section 8.1, the Parties’ mutual release
and indemnification obligations hereunder shall be governed, mutatis mutandis,
by ARTICLE IV of the Separation Agreement.
ARTICLE IX
DISPUTE RESOLUTION
SECTION 9.1 Dispute Resolution. Prior to the initiation of any Action relating
to this Agreement and subject to the obligations set forth in Section 2.4 and
Section 5.1(b), any dispute, controversy or claim arising out of or in
connection with this Agreement or the transactions contemplated hereby shall
first be referred to the relevant Service Functional Leads and TSA Managers, who
shall attempt in good faith to resolve any such dispute, controversy or claim.
If such dispute, controversy or claim cannot be resolved by the relevant Service
Functional Leads and TSA Managers, it shall be referred to the TSA Executives,
who shall attempt, in good faith, to resolve such dispute, controversy or claim.
Prior to the Distribution, any dispute, controversy or claim that is not
resolved by the TSA Executives may be resolved by Pfizer in its sole discretion.
Following the Distribution, any dispute, controversy or claim that is not
resolved by the TSA Executive shall be referred to the Chief Executive Officer
of the Company and the Chief Financial Officer of Pfizer for resolution. In the
event that any Party, after complying with the provisions set forth in this
Section 9.1 desires to commence an Action relating to this Agreement, such
Party, subject to Section 10.15, may submit the dispute, controversy or claim
(or such series of related disputes, controversies or claims) to any court of
competent jurisdiction.
ARTICLE X
MISCELLANEOUS
SECTION 10.1 Counterparts; Entire Agreement; Corporate Power.
(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party. Execution of this Agreement or any other documents pursuant
to this Agreement by facsimile or other electronic copy of a signature shall be
deemed to be, and shall have the same effect as, executed by an original
signature.
(b) This Agreement, the Separation Agreement, the other Ancillary Agreements,
and the exhibits, the schedules and appendices hereto and thereto contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter. There are no agreements or understandings between the Parties with
respect to such subject matter other than those set forth or referred to herein
or therein.
(c) In the event of any inconsistency between this Agreement and the R&D
Agreement, to the extent such conflict relates to or is in connection with
(i) intellectual property ownership, (ii) intellectual property access or use
rights, or (iii) confidentiality, the R&D Agreement shall control. In the event
of any inconsistency between this Agreement and any exhibit, schedule or
appendix hereto the provisions of the exhibit, schedule or appendix will
control.

10

--------------------------------------------------------------------------------




SECTION 10.2 No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the Parties. Having acknowledged the foregoing, the
Parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.
SECTION 10.3 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws (other than Section 5–1401 and
5–1402 of the New York General Obligations Law) of the State of New York.
SECTION 10.4 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that no Party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other Party or Parties hereto.
SECTION 10.5 Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Pfizer Indemnitee or the Company Indemnitee in their
respective capacities as such (a) the provisions of this Agreement are solely
for the benefit of the Parties and are not intended to confer upon any Person
(including employees of the Parties hereto) except the Parties any rights or
remedies hereunder and (b) there are no third party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the Parties hereto) with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.
SECTION 10.6 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:
If to Pfizer, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Executive Vice President and General Counsel
with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Andrew J. Muratore


If to the Company to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: General Counsel
with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Katherine H. Walden
Any Party may, by notice to the other Party, change the address to which such
notices are to be given.
SECTION 10.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any

11

--------------------------------------------------------------------------------




Party. Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.
SECTION 10.8 Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.
SECTION 10.9 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
SECTION 10.10 Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.
SECTION 10.11 Cumulative Effect. The rights and obligations of the Parties under
this Agreement shall be cumulative to and not exclusive of the rights and
obligations of the parties contained in the Separation Agreement; provided that
the remedies provided in this Agreement shall not be cumulative with any
duplicative remedies available pursuant to the Separation Agreement.
SECTION 10.12 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party, shall be deemed to have been performed,
satisfied or fulfilled by such Party.
SECTION 10.13 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or Parties who are or are to be thereby aggrieved shall
have the right to seek specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.
SECTION 10.14 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
SECTION 10.15 Submission to Jurisdiction; Waivers. With respect to any Action
relating to or arising out of this Agreement, subject to the provisions of
ARTICLE IX, each Party to this Agreement irrevocably (a) consents and submits to
the exclusive jurisdiction of the courts of the State of New York and any court
of the United States located in the Borough of Manhattan in New York City,
(b) waives any objection which such Party may have at any time to the laying of
venue of any Proceeding brought in any such court, waives any claim that such
Proceeding has been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceeding, that such court does not have
jurisdiction over such Party and (c) consents to the service of process at the
address set forth for notices in Section 10.6; provided, however, that such
manner of service of process shall not preclude the service of process in any
other manner permitted under applicable Law.
SECTION 10.16 WAIVER OF JURY TRIAL. THE PARTIES HERETO AGREE THAT THEY HEREBY
IRREVOCABLY WAIVE AND AGREE TO CAUSE THEIR RESPECTIVE SUBSIDIARIES TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF
THIS AGREEMENT.
SECTION 10.17 No Agency. Nothing contained herein shall be construed to place
the parties in the relationship of partners, joint venturers, principal and
agent, or employer and employee. Neither Party shall have the power to assume,
create, or incur liability or any obligation of any kind, express or implied, in
the named of or on behalf of the other party by virtue of this Agreement.
[Signature page follows.]

12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Transitional Services Agreement
to be executed by their duly authorized representatives.
 
PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary


13